 

 

ert vm
H USDC Siwy

DOCUMENT

Yo “4 os Rope AT Par yy cnt
UNITED STATES DISTRICT COURT HELECTRUMICALLY Pag
SOUTHERN DISTRICT OF NEW YORK LOO #:

beeper a wren Haha ar SC a Re SR

ae x  fipararilep. (CO
nl

 

aE en:

MATA A LN eo oN TT

Jonathan Berall, M.D.,
10 Civ. 5777 (LAP)
Plaintiff,
-v.- : Order

Verathon Inc., et al.,

Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

By order dated October 29, 2019 [dkt. no. 136], a
conference in this matter was adjourned to November 18 at 10:00
A.M. As of 10:30 A.M. on November 18, Plaintiff had not
appeared.

By order dated November 13, 2019 [dkt. no. 141}, the Court
referred the matter to mediation with a request that pro bono
counsel be located to represent Plaintiff at the mediation.
Plaintiff shall inform the Court by letter no later than
December 2 whether he is amenable to participating in the
mediation. Plaintiff is reminded that if mediation does not
proceed, defense counsel will proceed with several motions as
set forth in their joint letter dated October 18, 2019 [dkt. no.

133].

 
The Clerk of the Court shall mail a copy of this Order to

plaintiff.

SO ORDERED.

Dated: New York, New York
November ly, 2019

Yi ttle L Meche

Loretta A. Preska
Senior U.S. District Judge

 

 
